DETAILED ACTION
	This office action is in response to applicant’s remarks filed on January 4, 2021 in application 16/054,217. 
	Claims 1-17, 19-21 are presented for examination.   Claims 1, 8, 15-16, 19-20 are amended.    Claim 18 is cancelled. 
	IDS submitted on August 3, 2018 and June 23, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0091052) in further view of Nomura et al. (US 2019/0205053). 

In regard to claim 1, Gao et al. teach a storage system, comprising:
a plurality of storage devices configured as a storage array for storing, as logical block, a plurality of logical data groups distributed among the plurality of storage devices (data region divided into chunks, fig. 1); 
a redundant array of independent disks (RAID) controller configured to write, without reference to the plurality of logical data groups, the logical blocks of the plurality of logical data groups in a configuration of RAID stripes across at least one RAID group in the plurality of storage devices (RAID 5 created on 4 disks, fig. 1), the RAID controller comprising:
a striping module configured to store logical mapping information for the logical blocks in the RAID stripes (LUN is created on RAID, pg. 73, fig. 8) wherein: 
rebuild encoded data slices, fig. 9, pg. 38); and
a rebuild progress monitor configured to track completed rebuilds of logical blocks from the failed storage device during a device rebuild process (sub-RAID metadata may include a rebuilding state, paragraph 7, fig. 4); 
a logical group index comprising a logical group map for each logical data group of the plurality of logical data groups, wherein the logical group map identifies the logical blocks corresponding to each logical data group of the plurality of logical data groups (sub-RAID and its metadata, fig. 3, paragraph 46, LUN is created on RAID, fig. 8, pg. 73); and 
a logical group rebuild module configured to: determine a logical group rebuild status by comparing the completed rebuilds of logical blocks from the rebuild progress monitor to at least one logical group map in the logical group index (RAID may define metadata to describe a chunk state, such as information regarding need of rebuilding, paragraph 43-44); and 
provide a logical group rebuild status as complete in response to at least one logical data group having been rebuilt (after completion of the rebuilding, the RAID will clear its rebuilding information from the metadata and get out of a degradation state, paragraph 44).
Goa et al. does not explicitly teach but Nomura et al. teach each RAID stripe of the configuration of RAID stripes includes a plurality of data segments and corresponding parity data distributed across a RAID group of storage devices (raid stripe include stripe block written as P for parity redundant data and stripe block are refer as data block, one Raid stripe is composed of three data blocks and one parity block, fig. 3, pg. 59-62), and the logical mapping information identifies the logical blocks in the the address on the LBA space of the memory device belonging to the chuck from the chunk number is calculated and the mapping of the chuck, the RAID stripe, and the stripe block may be managed by the mapping table, pg. 58, 65). 
It would have been obvious to modify the system of Gao et al. by adding Nomura et al. storage system.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in the configuration of RAID groups and manages logical address spaces of the respective memory devices (pg. 58). 

In regard to claim 2, Gao et al. does not explicitly teach the storage system of claim 1, wherein: the device rebuild process fails before the failed storage device rebuild is complete; the logical group rebuild status is complete for at least one logical data group; and the storage system further comprises a storage access controller configured to enable the at least one logical data group with the logical group rebuild status of complete to be used for production read/write operations (dividing a RAID into a plurality of sub-RAIDS and rebuild data in corresponding sub-RAID based on the sub-RAID metadata, paragraph 45, fig. 2, 201, 203, when a RAID is rebuilding while a further disk is failed, a conventional RAID will be damage, however, by virtue of the design of sub-RAID metadata, part of data may be recovered with the following process and if a sub-RAID has been rebuilt, a recovery process will label the sub-RAID to be valid, fig. 9, paragraph 75). 

will label the sub-RAID to be valid and if the sub-RAID cannot be rebuilt, the sub-RAID is labeled as data loss, fig. 9, paragraph 75). 

In regard to claim 4, Gao et al. does not explicitly teach the storage system of claim 3, wherein: each logical data group of the plurality of logical data groups has an allocated storage capacity; and redefining the storage array to exclude any logical data groups that do not have the logical group rebuild status of complete includes redefining a total capacity of the storage array to comprise: at least a sum of the allocated storage capacity of each logical data group of the plurality of logical data groups that have the logical group rebuild status of complete; and less than a total original capacity of the storage array before the failed storage device failed (a disk space of a RAID may be partitioned into chunks and the size of each chunk may be 1 megabyte and metadata element may describe a state of user data of 1 chunk, paragraph 43, fig. 10, RAID modifies metadata using rebuilding information to label the new disk as needing to rebuilt and after completion of the rebuilding, the RAID will clear its rebuilding information from the metadata and get out of a degradation state, paragraph 44). 

In regard to claim 5, Gao et al. does not teach the storage system of claim 2, wherein the storage access controller is further configured to determine a risk status in response to a partial rebuild of the failed storage device (setting the RAID to be degraded, fig. 9, 905). 

a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding, paragraph 54, fig. 4). 

In regard to claim 7, Gao et al. does not teach the storage system of claim 1, wherein: the plurality of logical data groups includes a first logical data group and a second logical data group; and the storage system further comprises: a storage access controller configured to: enable the first logical data group to be used for production read/write operations in response to the logical group rebuild status for the first logical data group becoming complete at a first rebuild time; and  enable the second logical data group to be used for production read/write operations in response to the logical group rebuild status for the second logical data group becoming complete at a second rebuild time that is different from the first rebuild time (a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding (paragraph 54, fig. 4). 

In regard to claim 8, Gao et al. teach a computer-implemented method, comprising:
accessing a logical group index for a plurality of storage devices configured as a storage array for storing a plurality of logical data groups distributed among the plurality of storage devices (data region divided into chunks, fig. 1, an interface also provided to users to determine whether they want to retrieve data, paragraph 77), wherein: the logical group index comprises a logical group map for each logical data group of the plurality of logical data groups (sub-RAID 1-n, fig. 4); and the logical group map identifies logical blocks corresponding to each logical data group of the plurality of logical data groups (parent RAID may include all RAID information, e.g., rebuilding checkpoints, rebuilding information for each chunk, disk information, ect, paragraph 47);
writing, without reference to the plurality of logical data groups (LUN is created on RAID, pg. 73, fig. 8), the logical blocks corresponding to each logical data group of the plurality of logical data groups in a configuration of redundant array of independent disks (RAID) stripes across at least one RAID group in the plurality of storage devices (RAID 5 created on 4 disks, fig. 1), wherein: 
in response to a failed storage device failing among the plurality of storage devices (when a disk in a RAID is removed or damaged, paragraph 44):
identifying a replacement storage device for rebuilding the failed storage device (a new disk will be automatically swapped into the RAID to replace the failed disk, the RAID modifies metadata using rebuilding information to label the new disk as needing to rebuilt, paragraph 44);
rebuilding the failed storage device to the replacement storage device based on the configuration of RAID stripes (provide redundant array of independent disk include dividing the RAID into a plurality of sub-RAIDs, paragraph 6, fig. 4);
tracking completed rebuilds of logical blocks from the failed storage device during a device rebuild process (sub-RAID metadata may include a rebuilding state, paragraph 7, fig. 4); 
comparing the completed rebuilds of logical blocks to at least one logical group map in the logical group index during the device rebuild process (RAID may define metadata to describe a chunk state, such as information regarding need of rebuilding, paragraph 43-44); and 
after completion of the rebuilding, the RAID will clear its rebuilding information from the metadata and get out of a degradation state, paragraph 44).
Goa et al. does not explicitly teach but Nomura et al. teach each RAID stripe of the configuration of RAID stripes includes a plurality of data segments and corresponding parity data distributed across a RAID group of storage devices (raid stripe include stripe block written as P for parity redundant data and stripe block are refer as data block, one Raid stripe is composed of three data blocks and one parity block, fig. 3, pg. 59-62), and the logical mapping information identifies the logical blocks in the plurality of data segments of each RAID stripe (the address on the LBA space of the memory device belonging to the chuck from the chunk number is calculated and the mapping of the chuck, the RAID stripe, and the stripe block may be managed by the mapping table, pg. 58, 65). 
	Refer to claim 1 for motivational statement. 

In regard to claim 9, Gao et al. teach the computer-implemented method of claim 8, further comprising: failing the device rebuild process: before the rebuilding of the failed storage device is complete; and after the logical group rebuild status is complete for at least one logical data group; enabling the at least one logical data group with the logical group rebuild status of complete to be used for production read/write operations; and executing read/write operations to the at least logical data group with the logical group rebuild status of complete (dividing a RAID into a plurality of sub-RAIDS and rebuild data in corresponding sub-RAID based on the sub-RAID metadata, paragraph 45, fig. 2, 201, 203, when a RAID is rebuilding while a further disk is failed, a conventional RAID will be damage, however, by virtue of the design of sub-RAID metadata, part of data may be recovered with the following process and if a sub-RAID has been rebuilt, a recovery process will label the sub-RAID to be valid, fig. 9, paragraph 75). 

In regard to claim 10, Gao et al. teach the computer-implemented method of claim 9, further comprising: redefining the storage array to exclude any logical data groups that do not have the logical group rebuild status of complete in response to failing the device rebuild process (if a sub-RAID has been rebuilt, a recovery process will label the sub-RAID to be valid and if the sub-RAID cannot be rebuilt, the sub-RAID is labeled as data loss, fig. 9, paragraph 75). 

In regard to claim 11, Gao et al. teach the computer-implemented method of claim 10, wherein: each logical data group of the plurality of logical data groups has an allocated storage capacity; and redefining the storage array to exclude any logical data groups that do not have the logical group rebuild status of complete includes redefining a total capacity of the storage array to be: at least a sum of the allocated storage capacity of each logical data group of the plurality of logical data groups that have the logical group rebuild status of complete; and less than a total original capacity of the storage array before the failed storage device failed (a disk space of a RAID may be partitioned into chunks and the size of each chunk may be 1 megabyte and metadata element may describe a state of user data of 1 chunk, paragraph 43, fig. 10, RAID modifies metadata using rebuilding information to label the new disk as needing to rebuilt and after completion of the rebuilding, the RAID will clear its rebuilding information from the metadata and get out of a degradation state, paragraph 44). 
setting the RAID to be degraded, fig. 9, 905). 

In regard to claim 13, Gao et al. teach the computer-implemented method of claim 8, wherein the device rebuild process comprises: selecting a rebuild order for the logical blocks of the failed storage device: based on the configuration of RAID stripes; and without reference to the plurality of logical data groups; and rebuilding the logical blocks of the failed storage device in the rebuild order (a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding, paragraph 54, fig. 4).

In regard to claim 14, Gao et al. teach the computer-implemented method of claim 8, wherein: the plurality of logical data groups includes: a first logical data group; and a second logical data group; and the method further comprises: enabling the first logical data group to be used for production read/write operations in response to setting a first logical group rebuild status for the first logical data group to complete at a first rebuild time; and enabling the second logical data group to be used for production read/write operations in response to setting a second logical group rebuild status for the second logical data group becoming complete at a second rebuild time that is different from the first rebuild time (a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding (paragraph 54, fig. 4). 

In regard to claim 15, Gao et al. teach a system, comprising: 
a processor (processors, pg. 91); 
system memory, pg. 91);
means, stored in the memory for execution by the processor, for accessing a logical group index for a plurality of storage devices configured as a storage array for storing a plurality of logical data groups distributed among the plurality of storage devices (data region divided into chunks, fig. 1), wherein:
the logical group index comprises a logical group map for each logical data group of the plurality of logical data groups (sub-RAID 1-n, fig. 4); and
the logical group map identifies logical blocks corresponding to each logical data group of the plurality of logical data groups (parent RAID may include all RAID information, e.g., rebuilding checkpoints, rebuilding information for each chunk, disk information, ect, paragraph 47);
means, stored in the memory for execution by the processor, for writing, without reference to the plurality of logical data groups (LUN is created on RAID, pg. 73, fig. 8), the logical blocks corresponding to each logical data group of the plurality of logical data groups in a configuration of redundant array of independent disks (RAID) stripes across at least one RAID group in the plurality of storage devices (RAID 5 created on 4 disks, fig. 1);
means, stored in the memory for execution by the processor, for identifying a replacement storage device for rebuilding a failed storage device (when a disk in a RAID is removed or damaged, a new disk will be automatically swapped into the RAID to replace the failed disk, the RAID modifies metadata using rebuilding information to label the new disk as needing to rebuilt, paragraph 44); 
means, stored in the memory for execution by the processor, for rebuilding the failed storage device to the replacement storage device based on the configuration of RAID stripes provide redundant array of independent disk include dividing the RAID into a plurality of sub-RAIDs, paragraph 6, fig. 4);
means, stored in the memory for execution by the processor, for tracking completed rebuilds of logical blocks from the failed storage device during a device rebuild process (sub-RAID metadata may include a rebuilding state, paragraph 7, fig. 4);
means, stored in the memory for execution by the processor, for comparing the completed rebuilds of logical blocks to at least one logical group map in the logical group index during the device rebuild process (RAID may define metadata to describe a chunk state, such as information regarding need of rebuilding, paragraph 43-44); and 
means, stored in the memory for execution by the processor, for setting a logical group rebuild status to complete for at least one logical data group in response to all logical blocks in the at least one logical data group having been rebuilt in the device rebuild process (after completion of the rebuilding, the RAID will clear its rebuilding information from the metadata and get out of a degradation state, paragraph 44).
Goa et al. does not explicitly teach but Nomura et al. teach each RAID stripe of the configuration of RAID stripes includes a plurality of data segments and corresponding parity data distributed across a RAID group of storage devices (raid stripe include stripe block written as P for parity redundant data and stripe block are refer as data block, one Raid stripe is composed of three data blocks and one parity block, fig. 3, pg. 59-62), and the logical mapping information identifies the logical blocks in the plurality of data segments of each RAID stripe (the address on the LBA space of the memory device belonging to the chuck from the chunk number is calculated and the mapping of the chuck, the RAID stripe, and the stripe block may be managed by the mapping table, pg. 58, 65). 
	Refer to claim 1 for motivational statement. 

In regard to claim 16, Gao et al. teach the system of claim 15, further comprising: means, stored in the memory for execution by the processor, for enabling the at least one logical data group with the logical group rebuild status of complete to be used for production read/write operations; and means, stored in the memory for execution by the processor, for executing read/write operations to the at least logical data group with the logical group rebuild status of complete, wherein the device rebuild process failed before the rebuilding of the failed storage device is complete and after the logical group rebuild status is complete for at least one logical data group (dividing a RAID into a plurality of sub-RAIDS and rebuild data in corresponding sub-RAID based on the sub-RAID metadata, paragraph 45, fig. 2, 201, 203, when a RAID is rebuilding while a further disk is failed, a conventional RAID will be damage, however, by virtue of the design of sub-RAID metadata, part of data may be recovered with the following process and if a sub-RAID has been rebuilt, a recovery process will label the sub-RAID to be valid, fig. 9, paragraph 75). 

In regard to claim 17, Gao et al. teach the system of claim 16, further comprising: means, stored in the memory for execution by the processor, for redefining the storage array to exclude any logical data groups that do not have the logical group rebuild status of complete in response to failing the device rebuild process (if a sub-RAID has been rebuilt, a recovery process will label the sub-RAID to be valid and if the sub-RAID cannot be rebuilt, the sub-RAID is labeled as data loss, fig. 9, paragraph 75). 

In regard to claim 19, Gao et al. teach the system of claim 15, further comprising: means, stored in the memory for execution by the processor, for selecting a rebuild order for the logical blocks of the failed storage device: based on the configuration of RAID stripes; and without reference to the plurality of logical data groups, wherein the means for rebuilding the logical blocks of the failed storage device uses the rebuild order (a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding, paragraph 54, fig. 4).

In regard to claim 20, Gao et al. teach the system of claim 15, wherein: the plurality of logical data groups includes: a first logical data group; and a second logical data group; and the system further comprises: means, stored in the memory for execution by the processor, for enabling the first logical data group to be used for production read/write operations in response to setting a first logical group rebuild status for the first logical data group to complete at a first rebuild time; and means, stored in the memory for execution by the processor, for enabling the second logical data group to be used for production read/write operations in response to setting a second logical group rebuild status for the second logical data group becoming complete at a second rebuild time that is different from the first rebuild time (a rebuilding priority for the sub-RAID metadata that indicates a priority level for rebuilding (paragraph 54, fig. 4). 

In regard to claim 21, Gao et al. teach the storage system of claim 1, wherein the logical blocks for at least one logical data group of the plurality of logical data groups includes logical LUN is created on RAID, pg. 73, fig. 8).

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov